NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                    Electronically Filed
                                                    Intermediate Court of Appeals
                                                    CAAP-XX-XXXXXXX
                                                    28-MAR-2022
                                                    12:43 PM
                                                    Dkt. 46 SO

                            NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I


                 STATE OF HAWAI#I, Plaintiff-Appellee,
                                   v.
               THACKERAY S. TAYLOR, Defendant-Appellant


         APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                          HONOLULU DIVISION
                      (CASE NO. 1DTC-18-081564)


                       SUMMARY DISPOSITION ORDER
      (By:    Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)

          Self-represented Defendant-Appellant Thackeray Taylor
(Taylor) appeals from the Notice of Entry of Judgment and/or
Order and Plea/Judgment (Judgment), entered by the District Court
of the First Circuit, Honolulu Division (district court) on May
22, 2019, as amended on July 30, 2019.1  The district court
convicted Taylor of two petty misdemeanors: driving without a
licence, in violation of Hawaii Revised Statutes (HRS) § 286-102
(Supp. 2018), and driving without insurance, in violation of HRS
§ 431:10C-104 (2019).
          On appeal, Taylor claims the district court erred in
(1) assuming personal jurisdiction over Taylor; (2) denying
Taylor's various motions without providing findings of fact and



     1
         The Honorable Harlan Y. Kimura presided.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


conclusions of law (FOF & COL); and (3) labeling Taylor as "pro
se" when he averred he was proceeding "per se."2
          Upon careful review of the record and the briefs
submitted by the parties and having given due consideration to
the arguments and the issues raised by the parties, as well as
the relevant statutory and case law, we conclude that Taylor's
appeal is without merit.
          (1) "The existence of jurisdiction is a question of
law and is reviewed de novo under the right/wrong standard."
State v. Uchima, 147 Hawai#i 64, 72, 464 P.3d 852, 860 (2020).
          Taylor challenges the district court's personal
jurisdiction in this case. The district court properly exercised
personal jurisdiction over Taylor because the "State of Hawai#i -
Citation for Traffic Crime(s) Arrest In the District Court of the
First Circuit" (First Circuit Citation) issued to Taylor alleges
the offenses occurred at Kapahulu Ave./Wai#alae Ave. Thus,
Taylor allegedly committed the offenses in Hawai#i. HRS § 701-
106 (2014) ("[A] person may be convicted under the law of this
State of an offense committed by the person's own conduct or the
conduct of another for which the person is legally accountable
if: (a) Either the conduct or the result which is an element of
the offense occurs within this State[.]"). "[T]he [S]tate's
criminal jurisdiction encompasses all areas within the
territorial boundaries of the State of Hawai#i." State v.
Kaulia, 128 Hawai#i 479, 487, 291 P.3d 377, 385 (2013).
          Given the above, the district court properly exercised
personal jurisdiction over Taylor.
          (2) FOF & COL are not required for rulings on motions
in district court criminal cases.         Hawai#i Rules of Penal
Procedure (HRPP) Rule 44A(b) (2020) (allowing the district court
to issue FOF & COL at its discretion).


      2
         Taylor's opening brief does not comply with Rule   28(b) of the Hawai#i
Rules of Appellate Procedure because, among other things,   appropriate
citations to the record are not provided. However, given    Taylor's self-
represented status, we address his points of error to the   extent they can be
discerned.

                                      2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          (3)    Finally, "pro se" is a legal term describing a
person representing themselves.  Black's Law Dictionary 1476
(11th ed. 2019) ("One who represents oneself in a court
proceeding without the assistance of a lawyer[.]"). This is
allowed by HRS § 605-2 (2016) ("[N]othing in this chapter shall
prevent any person, plaintiff, defendant, or accused, from
appearing in person before any court, and there prosecuting or
defending that person's, plaintiff's, defendant's, or accused's
own cause, without the aid of legal counsel[.]").
          Accordingly, Taylor's points of error are without
merit.
          Therefore, IT IS HEREBY ORDERED that the Notice of
Entry of Judgment and/or Order and Plea/Judgment, filed May 22,
2019, as amended on July 30, 2019, in the District Court of the
First Circuit, Honolulu Division, is affirmed.
          DATED: Honolulu, Hawai#i, March 28, 2022.

On the briefs:                        /s/ Lisa M. Ginoza
                                      Chief Judge
Thackeray S. Taylor,
Self-Represented Defendant-           /s/ Katherine G. Leonard
Appellant                             Associate Judge

Brian R. Vincent,                     /s/ Clyde J. Wadsworth
Deputy Prosecuting Attorney,          Associate Judge
for Plaintiff-Appellee




                                  3